      Case 7:08-cv-00177 Document 62 Filed on 06/14/19 in TXSD Page 1 of 1
                                                                                               United States District Court
                                                                                                 Southern District of Texas

                                                                                                    ENTERED
                                                                                                    June 14, 2019
                              UNITED STATES DISTRICT COURT
                                                                                                 David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA,                              §
                                                       §
VS.                                                    § CIVIL ACTION NO. 7:08-CV-177
                                                       §
JUAN MONTALVO, et al,                                  §
                                                       §
           Defendants.                                 §

                                                 ORDER

          Pending before the Court is the “Unopposed Motion to Dismiss First National Bank of
Rio Grande City” filed by the United States of America (“United States”). 1 The United States
requests to dismiss First National Bank of Rio Grande City (“First National”) as unnecessarily
joined.
          First National was named as an interested party because it was the holder of a Deed of
Trust executed as to the Subject Property,2 but the United States now provides documentation
that First National Bank no longer has any interest in the Subject Property. 3 Under Federal Rule
of Civil Procedure 71.1(i)(2), “[t]he court may at any time dismiss a defendant who was
unnecessarily or improperly joined.” Accordingly, all claims against First National are
DISMISSED WITHOUT PREJUDICE.4 Further, the Clerk shall terminate First National Bank
of Rio Grande City as a defendant in this case.
          IT IS SO ORDERED.



          DONE at McAllen, Texas, this 14th day of June, 2019.


                                                       ___________________________________
                                                       Micaela Alvarez
                                                       United States District Judge

1
  Dkt. No. 61.
2
  Dkt. No. 23-1 p. 61; see also Dkt. No. 61-1 (Deed of Trust).
3
  See Dkt. No. 61-2 (Notice of merger of First National Bank with Wells Fargo Bank, National Association); Dkt
No. 61-3 (Release of Lien by Wells Fargo Bank, National Association regarding the Deed of Trust at issue here).
4
  See Fed. R. Civ. P. 71.1(i)(3).

1/1
